Peck, P. J.
(dissenting in part). I dissent to the extent of voting to modify the judgment to give all the plaintiffs full service credit in accordance with the schedule on file with the State Commissioner of Education on March 5,1931. Section 889 of the Education Law of 1910, as amended in 1931 (L. 1931, ch. 540), provides that salaries of members of defendant’s teaching staff shall not be less than the salaries fixed by schedules adopted by the board of education and on file in the office of the State Commissioner of Education on March 5, 1931. I think that plaintiffs’ rights in accordance with the mandate of the statute must be determined on the basis of the filed schedules on the freeze date, and *695that defendant was not entitled to act upon the basis of different schedules which, though adopted, had not been filed.
Dore, Cohn, Van Voorhis and Shientag, JJ., concur in decision; Peek, P. J., dissents in part in opinion in which Cohn, J., concurs.
Judgment affirmed. No opinion. [196 Misc. 287.]